Casey, J.
Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered June 13, 1988, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Prior to the commencement of a Huntley hearing that was scheduled for May 4, 1988, defendant entered a plea of guilty to the charge of attempted promoting prison contraband in the first degree. He had been charged, on March 15, 1988, with commission of that crime in its completed form. Having then been confined on a prior conviction of manslaughter in the first degree, a class B felony, defendant had to be treated as a second felony offender. He was fully informed of his right to attack this prior conviction and admitted it. Pursuant to a prior promise, County Court imposed the minimum sentence of 1 V% to 3 years in prison.
On this appeal, defendant attacks his conviction of attempted promoting prison contraband in the first degree on the claimed ineffectiveness of his counsel. The record, however, reveals that defendant was fully informed by his attorney of the effect of his plea and the waiver of all of his rights by virtue thereof. His counsel had made the necessary preliminary motions and only the intervention of defendant’s plea prevented the processing of those motions. Defendant’s plea bargain was favorable, considering that he admitted in his plea colloquy that he possessed a nine-inch poker shank and that he knew its possession violated prison rules. Defendant even stated that he was satisfied with his attorney’s services.
Defendant’s appeal is meritless. He made no effort to withdraw his plea as being involuntarily obtained. Having made such plea, the sentence that defendant received was mandatory. Accordingly, the judgment of conviction should be affirmed.
Judgment affirmed. Mahoney, P. J., Kane, Casey, Weiss and Harvey, JJ., concur.